Title: To George Washington from General William Howe, 21 September 1777
From: Howe, William
To: Washington, George



Sir
Head Quarters [Charles Town, Pa.] 21st September 1777

There being some wounded Officers & Men of your Army at Howel’s Tavern & the neighbouring Houses, with whom a Surgeons Mate is left, having Orders to join me on the 23d if not sooner relieved by one of your Surgeons, I am to request you will lose no Time in sending whom you shall think proper for this Purpose with Directions to give Receipts for the wounded so delivered up as Prisoners of War to be hereafter exchanged. With due Respect I am Sir your most obedient humble Servant

W. Howe

